             Case 1:21-mj-00688-ML Document 7 Filed 08/26/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION


UNITED STATES OF AMERICA,                                  Case No. AU:21-MJ-00688(1)

                Plaintiff,                             Charging Dist. Case No.: 1:21-mj-572
       vs.

JONATHON OWEN SHROYER,

                Defendant.



                             NOTICE OF APPEARANCE OF COUNSEL
       PLEASE TAKE NOTICE that Attorney Marc J. Randazza of Randazza Legal Group,
PLLC hereby enters his appearance in this action on behalf of Defendant Jonathan Owen Shroyer.
       It is respectfully requested that copies of all future papers and pleadings relevant to this
matter be served upon the undersigned counsel of record.


       Dated: August 26, 2021.                       Respectfully submitted,
                                                     /s/ Marc J. Randazza
                                                     Marc J. Randazza (admitted W.D. Tex)
                                                     RANDAZZA LEGAL GROUP, PLLC
                                                     2764 Lake Sahara Drive, Suite 109
                                                     Las Vegas, NV 89117
                                                     Telephone: 702-420-2001
                                                     ecf@randazza.com
                                                     Attorneys for Defendant
                                                     Jonathan Owen Shroyer




                                               -1-
          Case 1:21-mj-00688-ML Document 7 Filed 08/26/21 Page 2 of 2




                                                                   Case No. AU:21-M-00688(1)
                               CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of the above document was filed and served
upon all parties of record on August 26, 2021 by CM/ECF, the court’s electronic filing system.

                                                    /s/ Marc J. Randazza
                                                    Marc J. Randazza




                                              -2-
